          Case 6:20-cv-00797-MC          Document 13-1        Filed 09/02/20      Page 1 of 1




 1   McKay v. Willamette Ventures, LLC d/b/a Salem Harley Davidson
     Case No.: 6:20-cv-00797-MC
 2   United States District Court, District of Oregon
 3
                                     CERTIFICATE OF SERVICE
 4
 5
     I, Emily Torromeo, the undersigned, declare as follows:
 6
     I am over the age of eighteen years and not a party to the case. I am employed in the County
 7   of San Diego, California where the mailing occurs: My business address is 2221 Camino Del
 8   Rio South, Suite 101, San Diego, CA 92108. I am readily familiar with our business’ practice
     of collecting, processing and mailing of correspondence and pleadings for mail with the
 9   United Postal Service.
10
     On the date below I electronically filed with the Court through its CM/ECF program, which
11   will electronically mail notice to all attorneys of record in said case through the same
     program, the following document(s):
12
13   • NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE                      AS TO THE    NAMED
       PLAINTIFF AND WITHOUT PREJUDICE AS TO THE PUTATIVE CLASS
14
15
       [X]    ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/ECF
16            user constitutes consent to electronic service through the Court’s transmission
              facilities. The Court’s CM/ECF system sends an email notification of the filing to
17            the parties and counsel of record listed above who are registered with the Court’s
18            CM/ECF system.

19   I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct. Executed on Wednesday, September 2, 2020, at San Diego, California.
20
21
22
23                  Emily Torromeo

24
25
26
27
28

       _________________________________________________________________________________________________

                                          CERTIFICATE OF SERVICE
